SUMMARY ORDER
Abedin Nikovic, a native and citizen of the former Yugoslavia, seeks review of a June 2, 2005 order of the BIA denying a motion to reconsider its February 2, 2005 order affirming the December 8, 2003 decision of immigration judge (“IJ”) Noel Ferris denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Abedin Nikovic, No. A79 318 922 (B.I.A. June 2, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006). A motion to reconsider “requests that the Board re-examine its decision in light of additional legal arguments, a change of law, or perhaps an argument or aspect of the case which was overlooked.” Matter of Cerna, 20 I. & N. Dec. 399, 1991 WL 353528 (BIA 1991). In his motion to reconsider, Nikovic presented the same arguments that he had presented to the BIA on direct appeal of the IJ’s decision, upon which the BIA determined that he failed to establish a well-founded fear of future persecution on account of his evasion of the Serbian army draft. Because Nikovic did not present any new arguments to the BIA in his motion to reconsider, the BIA did not abuse its discretion in denying the motion. Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006) (citing Strato v. Ashcroft, 388 F.3d 651, 655 (8th Cir.2004)).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).